 

Exhibit 10.13

PJT PARTNERS HOLDINGS LP

RESTRICTED BONUS COMPONENT AGREEMENT

This AGREEMENT (“Agreement”) is entered into as of January __, 2016, by and
between PJT Partners Holdings LP, a Delaware limited partnership (the
“Partnership”), and _______ (the “Partner”).

WHEREAS, the Partnership, in its sole discretion, may pay the Partner an annual
bonus based on, among other factors, the performance of the Partnership and the
Partner; and

WHEREAS, the Partner was previously provided with a copy of the Partner’s 2015
Compensation Summary attached hereto, setting forth the Partner’s discretionary
bonus in respect of the Partnership’s 2015 fiscal year (the “Discretionary
Bonus”), which identifies the “Cash Bonus with Clawback” portion of the
Discretionary Bonus (the “Restricted Bonus Component”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants set forth herein, the parties hereto, intending to be legally
bound hereby, agree as follows:

1. Restricted Bonus Component. Subject to the terms and conditions of this
Agreement including the repayment obligations set forth herein, the Restricted
Bonus Component shall be paid as follows: 50% by January 15, 2016 and 50% by
April 15, 2016.

2. Return of Restricted Bonus Component. In consideration for the Partnership’s
payment to the Partner of the Restricted Bonus Component:

(a) In the event that the Partner’s service is (i) terminated by the Partnership
with Cause (as defined in the PJT Partners Inc. 2015 Bonus Deferral Plan) or
(ii) the Partner resigns for any reason (other than a resignation for “Good
Reason” to the extent applicable under the partner or similar agreement entered
into between the Partner and the Partnership), following the date hereof, the
Partner covenants and agrees that within five business days of such termination
of service, the Partner shall repay to the Partnership an amount based on the
gross amount of the Restricted Bonus Component, in accordance with the following
schedule:

 

Date of Termination of Service

Percentage of the Gross Restricted Bonus Component That Has Been Paid Required
to be Returned

Percentage of Original Restricted Bonus Component No Longer Subject to Repayment

On or before December 31, 2016

100%

0

January 1, 2017 - December 31, 2017

66%

34%

January 1, 2018 – December 1, 2018

33%

67%

On or after January 1, 2019

0

100%

 

--------------------------------------------------------------------------------

 

 

(b) In the event that the Partner’s service is terminated due to Retirement (as
defined in the PJT Partners Inc. 2015 Bonus Deferral Plan), the Partner shall
not be subject to Section 2(a) above unless  the Partner engages in any activity
that would constitute a violation of any non-competition covenants to which the
Partner is subject under the Participant’s partner or similar agreement with the
Partnership (including all schedules and exhibits thereto), determined without
regard to the actual duration of such non-competition covenants thereunder.

(c) In the event (i) of a Change in Control (as defined in the PJT Partners Inc.
2015 Bonus Deferral Plan) or (ii) the termination of the Partner’s service by
the Partnership without Cause, the Partner’s resignation for “Good Reason” (to
the extent applicable under the partner or similar agreement entered into
between the Partner and the Partnership), or the Partner’s death or Disability
(as defined in the PJT Partners Inc. 2015 Bonus Deferral Plan), the Partner
shall not be subject to Section 2(a).

3. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof. This Agreement shall
supersede all prior communications, representations and agreements with respect
to the subject matter hereof, either oral or written, between the parties.

(b) Amendments and Waivers. This Agreement may not be modified or amended except
by a written instrument signed by both parties. Any party hereto may, only by an
instrument in writing, waive compliance by the other party hereto with any term
or provision of this Agreement on the part of such other party hereto to be
performed or complied with.

(c) Right of Offset.  To the extent not otherwise expressly prohibited by law,
by accepting the Restricted Bonus Component, the Partner hereby consents to the
enforcement of the Partner’s repayment obligations under Section 2 of this
Agreement by the Partnership, including without limitation, by deducting from
any amounts or other obligations that the Partnership owes to the Partner, by
cancelling for no consideration any outstanding equity awards in the Partnership
or its affiliates that may continue to be held by the Partner, or by demanding
the sale or return of shares of common stock in PJT Partners Inc. that are held
by the Partner; provided, that, with respect to offsets against any nonqualified
deferred compensation that is subject to Section 409A of the Internal Revenue
Code, the amount of offset compensation shall be included in income for the
Partner as and when due, and the amount of the offset will be net of withholding
taxes.  The Partner hereby acknowledges and agrees that such offset is for the
benefit of the Partner as well as the Partnership.  

(d) Successors. The obligations of the Partnership under this Agreement shall be
binding upon the successors of the Partnership.

(e) Governing Law. The Agreement shall be subject to and construed in accordance
with the laws of the State of New York.

(f) Arbitration; Venue. Any dispute, controversy or claim between the Partner
and the Partnership arising out of or concerning the provisions of this
Agreement shall be finally

 

--------------------------------------------------------------------------------

 

resolved in accordance with the arbitration provisions (and the jurisdiction,
venue and similar provisions related thereto) of the partner or similar
agreement with the Partnership to which the Partner is a party.

(g) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all the parties
reflected hereon as signatories.

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

PJT PARTNERS HOLDINGS L.P.

 

 

 

 

 

 

 

 

 

By:

 

PJT PARTNERS INC., its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

James W. Cuminale

 

 

 

 

 

Title:

 

General Counsel

 

By:

 

 

 

 

Partner

 

 